 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 802
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for LORETTA STEWART-CABRERA
 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 18-CR-0085KJM
                      Plaintiff,       )
12                                     ) STIPULATION REGARDING
                                       ) PRETRIAL RELEASE
13
           v.                          ) SUPERVISION;
14                                     ) FINDINGS AND
                                       ) ORDER
15
     LORETTA STEWART-CABRERA           )
16                                     )
                      Defendants.      )
17
     __________________________________) Judge: Hon. Kendall J. Newman
18

19
                                          STIPULATION

20          Upon recommendation of Pretrial Services and consent of the government, it is
21   hereby stipulated that pretrial release condition 16 be modified to the following:
22

23          16. Curfew: You must remain inside your residence every day from 8:00 pm to
     6:00 am, or as adjusted by the pretrial services officer for medical, religious series,
24
     employment or court ordered obligations. Except for Friday, February 1, 2019. On that
25   day, the curfew will be modified so that you may leave your residence from 4:00 am
     and return no later than 10:30 pm.
26

27
            This modification is being requested because Ms. Stewart Cabrera is taking the

28   train to Chowchilla on Friday, February 1, 2019, so that she may collect some of her


                                                -1-
 1   property. The train leaves Sacramento at 6:00 am and returns at 8:30 pm. This
 2
     modification allows Ms. Stewart Cabrera to use this transportation without being in
 3
     violation of her curfew.
 4

 5
            All other conditions of pretrial release are to remain in force and effect.
 6

 7
     IT IS SO STIPULATED.

 8

 9
     Dated: January 30, 2019                    Respectfully submitted,

10
                                                /s/ Kelly Babineau
11
                                                KELLY BABINEAU
12                                              Attorney for Loretta Stewart Cabrera
13

14   Dated: January 30, 2018                    /s/ Brian Fogerty
                                                BRIAN FOGERTY
15                                              Assistant U.S. Attorney
16

17   Dated: January 30, 2019                    /s/ Renee Basurto
18
                                                RENEE BASURTO
                                                U.S. Pretrial Release Officer
19

20

21

22

23

24

25

26

27

28




                                                 -2-
 1
                                  ORDER
 2

 3
           IT IS SO FOUND AND ORDERED.
 4

 5
     Dated: January 30, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     -3-
